Citation Nr: 0918833	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-10 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a vascular 
disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for rhinitis.

4.  Whether new and material evidence has been submitted to 
reopen a claim for a low back disability.

5.  Whether new and material evidence has been submitted to 
reopen claim for a mental disorder, claimed as a nervous 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to January 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied service connection for a 
vascular disability, rhinitis and tinnitus and denied 
reopening the claims for service connection for a nervous 
condition and back disability. 

In May 2006, the Veteran and his representative claimed that 
there was clear and unmistakable error made in the June 1949 
rating decision that denied service connection for 
psychoneurosis, anxiety state.  In July 2006, the RO found 
that there was no clear and unmistakable error because the 
alleged error involved an exercise of judgment which cannot 
be characterized as undebatably erroneous.  This issue has 
not been appealed and is not before the Board at this time.
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for a low back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's vascular disability was not present in 
service and is not etiologically related to service.

2.  The Veteran's tinnitus was not present in service and is 
not etiologically related to service.

3.  The Veteran does not currently have rhinitis.
 
4.  In a June 1949 decision, the RO denied service connection 
for a low back disability.  

5. The evidence associated with the claims file subsequent to 
the June 1949 decision relates to an unestablished fact 
necessary to substantiate the claim; is not cumulative or 
redundant of evidence already of record; and raises a 
reasonable possibility of substantiating the claim.

6.  In a June 1949 decision, the RO denied service connection 
for a nervous condition.

7.  The evidence associated with the claims file subsequent 
to the June 1949 decision does not relate to an unestablished 
fact necessary to substantiate the claim; is cumulative or 
redundant of evidence already of record; and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A vascular disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
duty, and its incurrence or aggravation during such service 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  Rhinitis was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

4. New and material evidence has been received to reopen the 
claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).

5.  New and material evidence has not been received to reopen 
a claim for service connection for a nervous condition.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Section 3.159 has been recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23353 (Apr. 30, 2008) (effective for 
claims pending on or after May 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran has established his status as a veteran.  He 
received notice as to the notice elements outlined in 
Pelegrini and the second and third elements outlined in 
Dingess, via letters sent in July and August of 2005.  He did 
not receive VCAA notice on the fourth or fifth Dingess 
elements until March 2006.  The claims for service connection 
for a vascular disability, rhinitis, and tinnitus are being 
denied; therefore, no effective dates or ratings are being 
assigned.  He is therefore not prejudiced by the absence of 
notice on those elements.  See Sanders v. Nicholson, 487 F.3d 
881, 888-9 (Fed. Cir. 2007) (prejudice does not exist from 
absent notice where the benefit could not be awarded as a 
matter of law).

During the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial. Kent v. Nicholson, 20 Vet. App. 1, 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial. The Board is reopening the claim for service 
connection for a low back disability, and therefore the Kent 
notice requirements are not applicable to that claim.  The 
Board is not reopening the Veteran's claim for service 
connection for a nervous condition, but the Board finds that 
the July 2005 letter informed the Veteran that his claim was 
initially denied because the condition was not found to be 
caused by his military service.  The Veteran was also 
informed of the appropriate definitions of new and material 
evidence.  Therefore, the July 2005 letter provided the 
notice required by the Kent decision.



Duty to Assist

In developing his claim, VA obtained the Veteran's service 
treatment records (STRs), and private treatment records.  The 
Veteran was provided an audiological examination in September 
2005 for hearing loss and tinnitus.  The Board finds that 
that a VA examination is needed in his claim for service 
connection for a low back disability, and this is addressed 
in the remand below.  The Board notes that while the Veteran 
has not been provided VA examinations with respect to his 
other claims for service connection, the Board finds that 
examinations are not necessary in this case.  Under the VCAA, 
VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); Wells v. 
Principi, 326 F. 3d 1381 (Fed. Cir. 2003).  The Court has 
held that the threshold for getting an exam is rather low.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In regards to the veteran's nervous disability, the Board 
notes that VA does not have a duty to provide a VA 
examination in response to a claim to reopen if no new and 
material evidence has been presented.  As explained below, 
the Board has determined that new and material evidence has 
not been presented to reopen this claim.  Also, the evidence 
does not show that the Veteran have a current diagnosis of 
rhinitis.  In addition, while the medical evidence of record 
establishes that the Veteran currently has a vascular 
disability, the Veteran has not submitted competent evidence 
that his vascular disability may be associated with service.  
Although a claimant's statements may sometimes be enough to 
satisfy this element, the Veteran has not reported a 
continuity of symptomatology following his period of active 
duty service more than sixty years ago, and there is no other 
competent evidence that his current disability may be related 
to service.  As the record also contains sufficient 
information to make a decision on the Veteran's claims, the 
Board finds that a VA examination is not necessary in this 
case.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria for Service Connection

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 
488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Vascular Disability

The Veteran claims that his current vascular disability is 
related to his military service.  Specifically, the veteran 
claims that he was treated for vascular problems at an army 
hospital on base near Burma.  There is no documentation 
showing any treatment for vascular conditions while in 
service.  Private treatment records dated May 2005 shows 
severe arterial occlusive disease.  In June 2005, the Veteran 
underwent an operative procedure for bilateral 
femoropopliteal occlusive disease, and a June 2005 hospital 
treatment record shows that Veteran underwent a retrograde 
aortogram.  

Although the Veteran has a current disability, there is no 
evidence of any type of vascular problems during the 
Veteran's service.  There is also no opinion linking the 
Veteran's current vascular disability with the Veteran's 
service.  The record does not show a chronicity of 
symptomatology.  There is no evidence of treatment for a 
vascular disability until May 2005, over 50 years after the 
Veteran served on active duty.  For these reasons, the Board 
does not find that the Veteran's vascular disability is 
related to his military service.  In reaching this decision, 
the Board has determined that application of the evidentiary 
equipoise rule is not required because the preponderance of 
the evidence is against the claim.

Tinnitus

The Veteran claims that his tinnitus is related to service.  
Service treatment records contain no reference to tinnitus.  
The separation examination report states that the Veteran had 
normal hearing.  

In September 2005, the Veteran was afforded a VA examination.  
The examination states that the Veteran did not report 
tinnitus.  In the November 2005 notice of disagreement, the 
Veteran explained that he has buzzing in his ears when he 
takes his hearing aids out.  He noted that he has had buzzing 
in his ear since service.  

The claims file does not show any evidence of tinnitus 
besides the Veteran's own statements.  Also, there is no 
opinion linking the Veteran's tinnitus to his military 
service.

The evidence of a nexus between the Veteran's tinnitus and 
his military service is limited to the Veteran's own 
statements. This is not competent evidence of the alleged 
nexus because laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, service connection is not in order for tinnitus.  
In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.


Rhinitis

The Veteran claims that his rhinitis is related to his 
military service.  Service treatment records note acute 
rhinitis in February 1944.  The discharge examination, 
however, states that there were no abnormalities of the 
Veteran's ears, nose and throat.  There is no evidence of 
record, besides the Veteran's own statements, since the time 
the Veteran was discharged from the military that shows a 
diagnosis or treatment for rhinitis.

The Veteran claims that he has had other episodes of rhinitis 
following service which makes it a chronic condition.  The 
evidence of a nexus between the Veteran's rhinitis and his 
military service is limited to the Veteran's own statements.  
This is not competent evidence of the alleged nexus because 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In addition to an in-service incurrence or aggravation of a 
disease, in order for a disability to be considered related 
to the Veteran's service, there must be medical evidence of a 
current disability and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disability.  As the evidence fails to show a current 
disability, an essential element of the claim is missing, and 
the claim must be denied.  See Coburn v. Nicholson, 19 Vet 
App 427 (2006) (failure to establish any of the necessary 
elements of a claim will result in the claim being denied).

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.

New and Material Evidence Claims

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002). The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 
3.156(a).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Low Back Disability

In June 1949, the RO denied entitlement to service connection 
for low back disability.  The RO based its decision on the 
fact that there was no current evidence of a low back 
disability.  A notice of disagreement was not received within 
one year of the notice of that decision.  Final decisions can 
be reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108.  

The subsequently received evidence includes a letter from the 
Veteran's chiropractor that states that the Veteran currently 
has advanced degenerative arthritis of the spine which 
greatly aggravates his spinal condition and limits his 
mobility.  The chiropractor also stated that he has been 
treating the Veteran for back problems since June 1979.  This 
evidence pertains to an element of the claim (current 
disability) that was previously found to be lacking.  As 
such, the evidence is new and material and the claim for 
service connection for a low back disability is reopened.

Nervous Condition

In June 1949, the RO denied entitlement to service connection 
for psychoneurosis, anxiety reaction.  The RO stated that 
service connection was not warranted because psychoneurosis 
was not demonstrated during service or on examination at 
discharge.  A notice of disagreement was not received within 
one year of the notice of that decision.  Final decisions can 
be reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108.  

There has been no evidence submitted since the last final 
decision regarding a mental disorder or a nervous condition 
besides the Veteran's own statements.  Therefore, there has 
been no evidence submitted that pertain to an element of the 
claim that was previously found to be lacking, specifically 
that the Veteran had a disability during service.  In May 
2006, the Veteran and his representative submitted a claim 
for clear and unmistakable error of the June 1949 decision.  
In the letter, the Veteran and his representative note that 
the RO did not consider documents that were already in the 
claims file at the time of the June 1949 decision.  They did 
not, however, submit any new evidence.  For these reasons, 
the claim for service connection for a nervous condition is 
not reopened.  


ORDER

Entitlement to service connection for a vascular disability 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for rhinitis is denied.

New and material evidence having been received, reopening of 
the claim for entitlement to service connection for a low 
back disability is granted.

New and material evidence having not been received, reopening 
of the claim for entitlement to service connection for a 
mental disorder or a nervous condition is denied.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  An examination is needed to determine the whether any 
current low back disability is related to service.  

The Veteran's discharge examination states that the Veteran 
had enlargement of spinous process of his lower dorsal 
vertebrae.  A discharge summary conducted after service  in 
May 1949 shows complaints of back pain.  Currently, he is 
diagnosed with degenerative arthritis of his spine and has 
been treated for back pain for at least 25 years.  In light 
of the foregoing, the Board finds that the Veteran should be 
afforded a VA examination to determine the nature and 
etiology of any current low back disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
examination in order to determine the 
nature and etiology of his back 
disability.  All indicated tests and 
studies should be conducted. The examiner 
should review the claims folder and note 
such review in the examination report or 
in an addendum.

After the examination and the review of 
the record is completed, the examiner 
should first identify any current low 
back disorder.  Then, the examiner should 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that such disability 
is related to the in-service back 
symptoms, or any other disease or injury 
in service.  The rationale for this 
opinion should be provided.

2. If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


